DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August, 2022 has been entered.

This office action is responsive to the amendment filed on 23 August, 2022. As directed by the amendment: claims 27-29, 32, 35, and 39 have been amended, claims 33 and 39-42 have been canceled, claim 47-49 have been added. Thus, claims 27-32, 34-38, and 43-49 are presently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27-32, 34-37, 43, 45, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooney et al. (US 4198979).
Regarding claim 27, Cooney discloses a urine collection device ("urine collection device"; Abstract, see figs. 1 and 3) comprising: 
a urine collecting component (UCC) ("collection means 2"; col 3. line 1; Fig. 1) comprising a hollow funnel ("funnel shaped"; col. 2 line 66; Fig. 1) having a larger upper orifice ("wide orifice 10"; col. 3 line 1; Fig. 1) and a smaller lower orifice ("narrow tubular orifice 14"; col. 3 line 2-3; Fig. 1), the hollow funnel tapering from the upper orifice to the lower orifice (Fig. 1); and 
a urine discharging component (UDC) (Fig. 1) comprising a hollow tube ("tube means 12"; col. 3 line 51-52) adapted to communicate with the lower orifice ("narrow tubular orifice 14"; col. 3 line 2-3; Fig. 1) of the UCC and provide a continuous duct for passage and discharge of urine from the UCC (“directing the flow of material from the urethra and the vagina through collection means 2 into tube means 12”; col. 4 line 18-20), 
wherein the UCC further comprises a margin ring (comprising at least "flanged means 6" and "sealant means 8"; col. 3 ll. 5-8) that defines the upper orifice, 
the margin ring ("flanged means 6" & "sealant means" 8; col. 3 ll. 5-8) having a crescent shape (Fig. 3) characterized by a back side peak and a front side peak, 
the back side peak extending a first vertical distance from the lower orifice and the front side peak extending a second vertical distance from the lower orifice, 
the first vertical distance being greater than the second vertical distance (see Annotated Fig. 3 below), 
the UCC is adapted for insertion into the vulva of a female user ("insertable into a portion of the vagina"; col. 3 line 37-38), with the margin ring ("flanged means 6" & "sealant means" 8; col. 3 ll. 5-8) positioned internally within the labia minora and pressed against urethral orifice surrounding skin (UOSS) ("snugly against the vestibular tissue between the labia minora"; col. 5 line 47-48), and 
the margin ring (including at least "flanged means 6" & "sealant means" 8; col. 3 ll. 5-8) is formed from a viscoelastic material (“any biomedical grade plastic such as silicone and the like”; col. 4 line 65-66; NOTE: silicone is the same type of biocompatible material disclosed in Applicant’s specification in [0014] that “bestow an adhesion skin-device force” and thus silicone is inherently a viscoelastic material as defined by Applicant) that adheres to internal skin of the vulva (adherence via "viscous pliant seal"; col. 5 line 20) upon being pressed against the internal skin while the internal skin is in a moistened state ("sealant means 8 could be moistened and the curved edge of the pommel 16 having the sealant means 8 thereon should be fitted securely into the vaginal orifice at the same time placing the seat 5 having sealant means 8 thereon snugly against the vestibular tissue between the labia minora"; col. 5 line 43-48) with an upper surface of the margin ring ("flanged means 6" & "sealant means" 8; col. 3 ll. 5-8) adapted for direct contact (direct contact via "viscous pliant seal"; col. 5 line 20) of the viscoelastic material with the UOSS (see FIG. 7), such that upon the margin ring ("flanged means 6" & "sealant means" 8; col. 3 ll. 5-8) being pressed against the UOSS while the UOSS is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44) the margin ring ("flanged means 6" & "sealant means" 8; col. 3 ll. 5-8) will remain adhered to the UOSS, without application of an external force ("continuous seal"; col. 3 line 45-46; fig. 3).




    PNG
    media_image1.png
    528
    602
    media_image1.png
    Greyscale

Annotated Fig. 3

Regarding claim 28, Cooney discloses an inner surface of the hollow funnel ("funnel shaped collection means 2"; col. 2 line 66-67; fig. 1) is formed from a viscoelastic material that adheres to the internal skin of the vulva upon being pressed against the internal skin (“any biomedical grade plastic such as silicone and the like”; col. 4 line 65-66) while the internal skin is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44), 
such that upon the inner surface of the hollow funnel being pressed against the UOSS while the UOSS is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44) the inner surface of the hollow funnel will remain adhered to the UOSS ("permits the most adhesion between the sealant means and the body tissue of the wearer"; col. 4 line 68 thru col. 5 line 6), without application of an external force.

Regarding claim 29, Cooney discloses an outer surface of the UCC is formed from a viscoelastic material that adheres to the internal skin of the vulva upon being pressed against the internal skin (“any biomedical grade plastic such as silicone and the like”; col. 4 line 65-66) while the internal skin is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44),
such that upon the UCC being pressed against the labia minora and/or the labia majora while the labia minora and/or the labia majora is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44) the outer surface of the UCC will remain adhered to an inner wall of the labia minora and/or the labia, without application of an external force.

Regarding claim 30, Cooney discloses the UCC is dimensioned such that, upon being inserted within the labia majora and the labia minora, the UCC is further retained in position by exertion of a closing-in force on the UCC by inner walls of the labia majora and/or inner walls of the labia minora ("covered by the labia minora of the wearer to permit its normal pressure to urge the collection means against the vestibule"; col. 2 line 2-4).

Regarding claim 31, Cooney discloses the back side peak of the margin ring ("flanged means 6" & "sealant means" 8; col. 3 ll. 5-8) is adapted for insertion into the vaginal orifice ("a pommel 16 which is insertable into a portion of the vagina"; col. 3 line 37-38; fig. 3) for positioning the upper orifice of the margin ring ("flanged means 6" & "sealant means" 8; col. 3 ll. 5-8) to circumscribe the urethral orifice ("seat 5 … surrounds both the external urethral orifice and the vaginal orifice"; col. 3 line 32-34).

Regarding claim 32, Cooney discloses the viscoelastic material that adheres to the internal skin of the vulva is a viscoelastic, biocompatible silicone based material ("urine collection means 2 can be made of any biomedical grade plastic such as silicone and the like"; col. 4 line 65-66).

Regarding claim 34, Cooney discloses the UCC and the UDC are adapted to retain their spatial configurations relative to one another upon the UCC being adhered to moistened internal skin of the vulva (fig. 8).

Regarding claim 35, Cooney discloses the UCC and the UDC are a single entity structure ("one piece"; col. 2 line 66; Fig. 1).

Regarding claim 36, Cooney discloses the margin ring ("flanged means 6" & "sealant means" 8; col. 3 ll. 5-8) of the UCC comprises a substantially horizontal flat contact surface for pressing against the UOSS ("normally substantially flat surface of the flanged lip of the collection means"; col. 2 line 10-12), 
the flat contact surface being substantially perpendicular to a substantially vertical upper edge of an outer wall of the hollow funnel (fig. 1).

Regarding claim 37, Cooney discloses the urine collection device excludes support structures adapted for applying an external force for keeping the margin ring (“flanged means 6” & “sealant means” 8; col. 3 ll. 5-8) pressed against the UOSS ("harness means shown in FIG. 9 is not necessary for the successful use of this invention"; col. 4 line 44-45; fig. 3).

Regarding claim 43, Cooney discloses a method of using the urine collection device of claim 27, comprising: inserting the UCC into the vulva ("insertable into a portion of the vagina"; col. 3 line 37-38) of a female user, with 
the margin ring (“flanged means 6” & “sealant means” 8; col. 3 ll. 5-8) positioned within the labia minora ("placing the seat 5 having sealant means 8 thereon snugly against the vestibular tissue between the labia minora"; col. 5 line 46-48; fig. 7) and 
the upper orifice of the margin ring circumscribing the urethral orifice ("cover the external urethral orifice; col. 3 line 13; fig. 7); and 
pressing the margin ring (“flanged means 6” & “sealant means” 8; col. 3 ll. 5-8) against the UOSS ("placing the seat 5 having sealant means 8 thereon snugly against the vestibular tissue between the labia minora"; col. 5 line 46-48), while the UOSS is in a moistened state ("sealant means 8 could be moistened"; col. 5 line 43-44), so as to generate an adhesion force between the margin ring (“flanged means 6” & “sealant means” 8; col. 3 ll. 5-8) and the UOSS, such that the margin ring (“flanged means 6” & “sealant means” 8; col. 3 ll. 5-8) remains adhered to the UOSS ("body adhesive can be snugly placed against the vestibule of a wearer"; col. 1 line 68) without application of an external force.

Regarding claim 45, Cooney discloses inserting the UCC into the vulva comprises 
inserting the back side peak ("a pommel 16"; col. 3 line 37; fig. 7) of the margin ring (“flanged means 6” & “sealant means” 8; col. 3 ll. 5-8) into the vaginal orifice (fig. 7) and 
positioning the front side peak of the margin ring (“flanged means 6” & “sealant means” 8; col. 3 ll. 5-8) within the anterior convergence of the labia minora ("placing the seat 5 having sealant means 8 thereon snugly against the vestibular tissue between the labia minora"; col. 5 line 46-48).

Regarding claim 46, Cooney discloses the urine collection device excludes support structures adapted for applying an external force for keeping the margin ring (“flanged means 6” & “sealant means” 8; col. 3 ll. 5-8) pressed against the UOSS ("harness means shown in FIG. 9 is not necessary for the successful use of this invention"; col. 4 line 44-45; fig. 3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 38 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Snyder (US 20010037098).
Regarding claim 38, Cooney fails to disclose a flexible and resilient skirt connected to and surrounding the UCC. However, Snyder teaches a urine collection device (see title and abstract) having a flexible and resilient skirt 122 and/or 322 ("flange 122 is constructed of nylon, styrene, flexible polyvinyl plastic or the like"; [0031] and "flange 322 surrounding the rim"(a skirt); [0053]; fig. 9) connected to and surrounding the UCC ("securing portion 310"; [0052]; fig. 9), the skirt being connected to an approximate middle region of an outer surface of the UCC, between the upper orifice and the lower orifice of the hollow funnel, the skirt having an oval shape and tapering from a smaller diameter at a point where the skirt is connected to the UCC to a larger diameter at a lower free end of the skirt (see figs. 1 & 9). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cooney’s device to include a flexible and resilient skirt connected to and surrounding the UCC, as taught by Snyder, for the purpose of providing a suitable skirt for increasing the contact surface with "the labia minora to help secure the rim 318 in place on the patient" ([0053]).
Regarding claim 49, Cooney fails to disclose that the skirt is formed from a viscoelastic material that adheres to internal skin of the vulva upon being pressed against the internal skin while the internal skin is in a moistened state, with a surface of the skirt adapted for direct contact of the viscoelastic material with the internal skin such that, upon the skirt being pressed against the internal skin while the internal skin is in a moistened state, the skirt will remain adhered to the internal skin, without application of an external force. However, Snyder teaches a urine collection device (see title and abstract) having a skirt formed from a viscoelastic material ("flange 122 is constructed of nylon, styrene, flexible polyvinyl plastic or the like"; [0031]) that adheres to internal skin of the vulva upon being pressed against the internal skin while the internal skin is in a moistened state ("adhesive may contain a moisture absorbent component such as carboxy methyl cellulose to enhance adhesion"; [0031]), with a surface of the skirt adapted for direct contact of the viscoelastic material with the internal skin such that, upon the skirt being pressed against the internal skin while the internal skin is in a moistened state, the skirt will remain adhered to the internal skin, without application of an external force ("flange 122 engages the labia minora to help secure the rim 118 in place on the patient"; [0031]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cooney’s device to include a skirt formed from a viscoelastic material that adheres to internal skin of the vulva upon being pressed against the internal skin while the internal skin is in a moistened state, with a surface of the skirt adapted for direct contact of the viscoelastic material with the internal skin such that, upon the skirt being pressed against the internal skin while the internal skin is in a moistened state, the skirt will remain adhered to the internal skin, without application of an external force, as taught by Snyder, for the purpose of providing a suitable skirt for increasing the contact surface with "the labia minora to help secure the rim 318 in place on the patient" ([0053]).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Cooney in view of Tasbas (US 20070219479).
Regarding claim 44, Cooney discloses the margin ring ("flanged means 6"; see Fig. 3 and col. 3 line 5) of the UCC ("collection means 2"; col 3. line 1; Fig. 1). Cooney fails to disclose before inserting the UCC into the vulva, applying a biocompatible wetting-agent to the margin ring of the UCC and/or an internal skin surface of the vulva. However, Tasbas teaches applying a biocompatible ("desirable that the lubricant be biocompatible"; [0025]) wetting-agent before the insertion ([0025]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cooney’s device such that before inserting the UCC into the vulva, a biocompatible wetting-agent is applied, as taught by Tasbas, for the purpose of facilitating the insertion into a vagina" with a biocompatible wetting-agent ([0025]).

Claim 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Cooney.
Regarding claim 47, Cooney fails to disclose that inserting the UCC into the vulva comprises inserting the back side peak of the margin ring to abut an anterior wall of the vagina. However, Cooney discloses that inserting the UCC into the vulva comprises inserting the back side peak of the margin ring to abut a posterior wall of the vagina (“pommel 16 is shown in contact with the posterior wall of the vaginal tract 54”; col. 4 ll. 7-8; FIG. 7). 	To modify the method of Cooney such that inserting the UCC into the vulva comprises inserting the back side peak of the margin ring to abut an anterior wall of the vagina, as claimed, would entail a mere change in shape and rearrangement of Cooney’s device and yield only predictable results. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. It has also been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cooney’s device such that inserting the UCC into the vulva comprises inserting the back side peak of the margin ring to abut an anterior wall of the vagina, for the purpose of preventing leakage and preventing the collection means from being moved out of position (col. 2 ll. 8-9).
Regarding claim 48, Cooney fails to disclose the UCC is configured such that, upon insertion into the vulva of a female user, the back side peak of the margin ring is positioned to abut an anterior wall of the vagina. However, Cooney discloses the UCC is configured such that, upon insertion into the vulva of a female user, the back side peak of the margin ring is positioned to abut a posterior wall of the vagina (“pommel 16 is shown in contact with the posterior wall of the vaginal tract 54”; col. 4 ll. 7-8; FIG. 7).
To modify the device of Cooney such that the UCC is configured such that, upon insertion into the vulva of a female user, the back side peak of the margin ring is positioned to abut an anterior wall of the vagina, as claimed, would entail a mere change in shape and rearrangement of Cooney’s device and yield only predictable results. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. It has also been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cooney’s device such that the UCC is configured such that, upon insertion into the vulva of a female user, the back side peak of the margin ring is positioned to abut an anterior wall of the vagina, for the purpose of preventing leakage and preventing the collection means from being moved out of position (col. 2 ll. 8-9).

Response to Arguments
Applicant's arguments filed 23 August, 2022 have been fully considered but they are not persuasive.
Regarding the argument on page 7 of Applicant’s Remarks that Cooney fails to disclose “the flanged means 6 having an upper surface that is adapted for direct contact of the silicone with the internal skin of a vulva”. The precise definition of “direct contact” is not clearly disclosed by the Applicant. The Applicant claims in claim 27 that the margin ring “adheres to internal skin of the vulva upon being pressed against the skin while the skin is in a moistened state”, clearly stating that a layer of moisture exists between the margin ring and the skin. Therefore, there is a direct contact of the margin ring with the skin even when there exists a layer of material between the margin ring and the skin. Furthermore, Cooney’s sealant means 8 is disclosed as integrated with flanged means 6 (see fig. 3). Therefore, sealant means 8 is interpreted as part of flanged means 6, specifically the upper surface that is adapted for direct contact (see rejection discussion above).
Regarding the argument on page 9 of Applicant’s Remarks that “Snyder's flange 122/222/322 is connected to a rim 118/218/318 at an upper orifice of the device, and is provided with a circular shape”, Snyder teaches that the flange 122/222/322 at least oval shaped (see at least FIG. 1). The shape and attachment point of the skirt on the UCC is a mere change in shape and rearrangement of Cooney’s device and yield only predictable results. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. It has also been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Since Snyder teaches the same oval shape skirt (flange 122/222/322) and the attachment point of the skirt is an obvious modification to one of ordinary skill in the art, Snyder’s flange is able to provide the same positional retention benefits as Applicant’s claimed skirt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785